Citation Nr: 1542377	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1975 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In July 2011, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2014 remand, the Board directed the VA examiner to provide an addendum medical opinion which addressed whether it was at least as likely as not that the Veteran's claimed disabilities were aggravated by his service-connected left ankle disability.  In a September 2014 addendum opinion, the examiner provided contradictory statements regarding whether the service-connected disability aggravated his claimed disabilities.  The examiner also did not address the Veteran's lay statements in his VA Form 9 in his opinion.  

The AOJ therefore failed to comply with the Board's remand in this regard.  Consequently, the Board must again remand the Veteran's claim for a medical opinion which adequately addresses all theories of entitlement and lay statements.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination (with a doctor other than he who provided the June 2012 and September 2014 medical opinions) to evaluate his claims of service connection.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the cervical spine disability, is caused or aggravated by military service or the service-connected left ankle disability.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the thoracolumbar spine disability, is caused or aggravated by military service or the service-connected left ankle disability.

The examiner's attention is directed to the Veteran's report of back pain following surgery to repair a left ankle, following an in-service parachute jump.  See Board Hearing Transcript, pp. 6-7 and May 2009 Form 9.  The examiner's attention is also directed to the Veteran's report that he sought treatment for his back 6 months after discharge, but did not continue treatment due to financial constraints.  

A full and complete rationale for any opinion expressed is required.  The examiner must address the allegations in the lay evidence of record in light of the fact that lay testimony can be sufficient to establish a nexus.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

